Civil Action No.: 2:20-cv-117

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ARGONAUT INSURANCE
COMPANY

Plaintiff

V.
CIVIL ACTION NO. 2:20-cv-117
GENERAL TRADE
CORPORATION, SPECIALTY
STEEL PRODUCTS, INC., GULF
MATERIALS, LLC, GULF
TRADING & TRANSPORT, LLC,
CLIFFORD C. WISE, AND
BARBARA A. WISE

Se a_i ey a a ae ae a a a a a a

Defendants
ORDER
AND NOW, this day of , 20, at _:  am/pm, upon
consideration of the facts set forth in Plaintiff's Verified Complaint and Motion for Temporary
Restraining Order, Preliminary Injunction and Permanent Injunction and memorandum in support
thereof, and pursuant to Federal Rule of Civil Procedure 65, and it appearing to the Court that
immediate and irreparable damage and injury will result to the Plaintiff before Defendants can be -
heard in opposition if injunctive relief is not issued, and why it should not be required prior to
issuance of this Order; and therefore, it is ORDERED, ADJUDGED and DECREED that:
1. Plaintiff's Motion for a Temporary Restraining Order is granted;
2. Defendants, General Trade Corporation, Specialty Steel Products, Inc., Gulf Materials,

LLC, Gulf Trading & Transport, LLC, Clifford C. Wise, And Barbara A. Wise, are
9856270.1

Civil Action No.: 2:20-cv-117

prohibited from taking any action that would impair or inhibit their ability to perform their

specific obligations under the Indemnity Agreement;

Defendants, and anyone acting at the direction or on their behalf, shall be enjoined from

taking any actions inconsistent with this Order;
This Order shall expire on the day of ,20_;
The hearing on the preliminary injunction shall occur on the

,20_,at_:  am/pm incourtroom ;

Plaintiff shall provide bond in the amount of $

BY THE COURT:

 

day of
